Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered September 3, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the second degree (Penal Law § 220.18 [1]), defendant contends that County Court erred in determining, following a Darden hearing, that a confidential informant existed or that he or she provided law enforcement with the information set forth in the search warrant. Because defendant pleaded guilty before the court issued a suppression ruling with respect *1401to the evidence seized from his home pursuant to a search warrant, he waived his right to raise the suppression issue on appeal (see generally People v Fernandez, 67 NY2d 686, 688 [1986]; People v Carrasco, 216 AD2d 908 [1995], Iv denied 86 NY2d 791 [1995]; People v Stewart, 104 AD2d 734 [1984]). Present—Scudder, P.J., Gorski, Centra, Lunn and Peradotto, JJ.